UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4574


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PURAN HARISH PHULWANI,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:15-cr-00369-TDS-1)


Submitted:   March 14, 2017                 Decided:   March 16, 2017


Before FLOYD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Brian Michael Aus, BRIAN AUS, ATTORNEY AT LAW, Durham, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Graham T. Green, Assistant United States Attorney, Winston-Salem,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Puran    Harish   Phulwani   pled     guilty    to   two   counts   of

communicating threats, in violation of 18 U.S.C. § 876(c) (2012).

The district court sentenced him to 44 months in prison as to each

count, to be served concurrently.        Phulwani argues on appeal that

the district court erred in denying him a reduction in offense

level for acceptance of responsibility pursuant to U.S. Sentencing

Guidelines Manual § 3E1.1 (2015), and that the district court erred

by declining to impose a downward departure or variance based on

his mental health issues.    We affirm.

     This court reviews a district court’s decision to deny an

acceptance of responsibility adjustment for clear error.            United

States v. Ruhe, 191 F.3d 376, 388 (4th Cir. 1999).          A defendant’s

postindictment criminal conduct may be sufficient justification

for a district court’s finding that the defendant has not fully

accepted responsibility for his criminal behavior, United States

v. Kidd, 12 F.3d 30, 34 (4th Cir. 1993), even where the underlying

offense involves dissimilar conduct, United States v. Shivers, 146

Fed. Appx. 609, 611-12 (4th Cir. 2005).             We have reviewed the

briefs and materials submitted in the joint appendix and find no

clear error in the district court’s decision to deny Phulwani a

reduction in offense level for acceptance of responsibility based

on his postindictment conduct.



                                   2
     Phulwani also contends that the district court erred by

declining to impose a downward departure or a downward variant

sentence in light of his mental health issues.                 We review the

district       court’s    sentence,   “whether    inside,   just   outside,    or

significantly outside the Guidelines range,” for reasonableness

“under   a     deferential    abuse-of-discretion       standard.”      Gall   v.

United States, 552 U.S. 38, 41 (2007).            We presume that a sentence

within     a    properly    calculated       advisory   Guidelines   range     is

reasonable, and this “presumption can only be rebutted by showing

that the sentence is unreasonable when measured against the 18

U.S.C. § 3553(a) [(2012)] factors.”              United States v. Louthian,

756 F.3d 295, 306 (4th Cir. 2014).

     The       district    court   considered    Phulwani’s   request    for    a

24-month variant sentence in light of his mental health issues,

but concluded that his lengthy criminal history, the need for

deterrence, and the need to protect the public warranted a 44-month

sentence.        Phulwani has not overcome the presumption that the

district court’s decision to deny his variance request and impose

a within-Guidelines sentence was reasonable.                See Louthian, 756
F.3d at 306.

     Insofar as Phulwani seeks review of the district court’s

decision not to depart downward in sentencing him, we “lack the

authority to review a sentencing court’s denial of a downward

departure,” as the record does not suggest that “the court failed

                                         3
to understand its authority to do so.”            United States v. Hackley,

662 F.3d 671,   686   (4th   Cir.    2011)   (internal   quotation   marks

omitted). Accordingly, we affirm Phulwani’s sentence. We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the    materials   before   this   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                         4